OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application and preliminary amendment filed 1/20/2021.
Claims 28-54 are pending. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird (US 2013/0345487) in view of Whitehead (US 3,503,866).
With respect to claim 28, 42, Baird teaches a method for deoxygenating biomass-derived pyrolysis oil comprising: (a) providing recycled or renewable organic material 20 (0020); (c) hydrotreating the recycled or renewable organic material in a presence of a hydrotreating catalyst, thereby forming a hydrocarbon stream and a phenol-containing effluent (0020-0028); (d) separating phenols from the phenol-containing effluent of step (c) using a series of phase separators (0029); and  (e) recycling the phenol stream obtained in step (d) to step (c) (0033; 0020) and inherently increases the yield of hydrocarbons obtained from step (c). 
The product hydrocarbon phase separated contains reduced oxygen content, typically from 5-25% (0012), thus Baird fails to disclose wherein the separation occurs by stripping or liquid-liquid extraction and wherein the product hydrocarbon contains less than 1 wt% oxygen.
Whitehead teaches a process for hydroprocessing which includes separation of phenol compounds from pyrolysis oil upstream of a hydrotreating reactor. The separation occurs by liquid-liquid extraction in the presences of a solvent for phenol extraction (figure). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute or add to the phase separation a phenol extractor to further isolate the phenols for recycle to improve separation prior to recycle. 
With respect to claim 29, Baird teaches wherein the feed contains 30% or greater oxygen, including hydroxyaromatic compounds (0017). 
With respect to claim 30-31, Baird teaches wherein the feed is biomass-derived pyrolysis oil which includes plant based biomass or obtained by different pyrolysis modes (0016). 
With respect to claim 32-33, Baird teaches wherein the feed may be treated to reduce contaminants, which would be known to include bleach or heat treatment.
With respect to claims 34-35, Baird teaches wherein hydrotreating step (c) takes place under continuous hydrogen flow of 1,000-15,000 scf/b (0022; 0025). 
With respect to claim 36-39 and 42, Baird teaches wherein step (c) is performed at a temperature selected to be from 260 to 375C; under pressure from 2 to 20 MPa (0025); and a hydrotreating catalyst containing metals such as Pd, Pt, Ni, Knew, NiMo or a CoMo catalysts on a support of alumina or silica alumina, among others (0024). 
	With respect to claim 40, Baird teaches  wherein step (c) is accomplished by hydrodeoxygenating (HDO) (0024).
	With respect to claim 41, Baird teaches NiW, NiMO or CoMO catalyst (0024). It is well known in the art to utilize HDO and other hydrotreating catalyst in sulphided form. 
With respect to claims 43 and 44, Baird teaches recycling hydrotreated product a ratio of fresh feed to the hydrotreated product is from 3:1 to 10:1 (claim 4).
With respect to claims 46-49 and 52, Baird teaches using the product or subjecting to further processing such as hydroprocessing (0031), which includes hydrocracking, hydroisomerization, or hydrotreating in the presence of catalyst. 
With respect to claims 50-54, Whitehead teaches passing the hydrotreated phenol containing stream to a refinery for processing, which includes the units claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771